DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 4 and 9, the recitation of “a heat quenching resistance represented by a relative value (%)… is 95% or more/98% or more” is considered new matter. Applicant discloses “a heat quenching resistance” as ratios and associated with a percentage of internal quantum yield, however not a percentage within itself. There is no indication as to what percentage the heat quenching resistance would be in relation t
Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	With respect to claims 4 and 9, the recitation of “a heat quenching resistance represented by a relative value (%)… is 95% or more/98% or more” renders the claim as indefinite. It is unclear as to whether the heat quenching or the relative value of an internal quantum yield must be 98% and as to how the representation is established (i.e., the relationship between heat quenching resistance and relative value, can the two values to be different yet still be representative of a 95%/98% or more of the other). Based on previous disclosure. As Applicant’s disclosure makes no mention of a percentage value associated with heat quenching resistance, Examiner’s interpretation will be based on the internal quantum yield being 95%/98% or more as this value is the only value disclosed by a percentage.	Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (U.S. Publication No. 2017/0044433 A1; hereinafter Kamada)
	With respect to claim 1, Kamada discloses a phosphor comprising a Ce:YAG single crystal having a Ce amount of 0.7 parts by mole or more in which a total amount of Y and Ce is 100 parts by mole (see ¶[0018] and ¶[0033]).
	With respect to claim 2, Kamada discloses wherein the Ce amount is 1.0 part by mole or more in which the amount of Y and Ce is 100 parts by mole (see ¶[0018] and ¶[0033]).
	With respect to claim 3, Kamada discloses having a fluorescence wavelength of 540 nm or more (See ¶[0026])
	With respect to claim 5, Kamada discloses wherein the phosphor is produced by a micro pull-down method (See ¶[0036]).
	With respect to claim 7, Kamada discloses wherein the Ce amount is 1.0 part to 2.0 parts by mole in which the amount of Y and Ce is 100 parts by mole (see ¶[0018] and ¶[0033]).
	With respect to claim 8, Kamada discloses having a fluorescence wavelength of 540 nm to 570 nm (See ¶[0026]). 
	With respect to claim 10, Kamada discloses wherein the Ce:YAG single crystal has the following formula: 
    PNG
    media_image1.png
    20
    753
    media_image1.png
    Greyscale
 and the α and ß elements are selected from the group consisting Lu, Gd, Tb and La (see ¶[0018] and ¶[0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (U.S. Publication No. 2017/0044433 A1; hereinafter Kamada) in view of Aboulaich et al. (U.S. Publication No. 2017/0283697 A1; hereinafter Aboulaich
	With respect to claim 4, Kamada fails to disclose wherein a heat quenching resistance represented by a relative value (%) of an internal quantum yield at 200oC. with respect to an internal quantum yield at 25oC. by blue light of 450 nm is 95% or more.
	In the same field of endeavor, Aboulaich teaches the internal quantum yield of Ce:YAG of 95% or more (See ¶[0088-0089]). While Aboulaich is silent to specific temperatures at which internal quantum yields are performed, both Kamada and Aboulaich disclose the same garnet illuminant as that of the present invention and Aboulaich discloses that an internal quantum yield of 95% or more can be achieved given various conditions and is an inherent characteristic to the garnet illuminant. Furthermore while both Kamada and Aboulaich are silent to heat quenching, Applicant’s disclosure does not establish a specific value to heat quenching resistance but rather that an internal quantum yield of 95% or greater would be considered “satisfactory heat quenching resistance” (See Specification ¶[0034]). As Aboulaich cites a relative value of an internal quantum yield of 95% or more, the phosphor of Kamada and Abouliach would also possess “satisfactory heat quenching resistance.” 	Therefore, it would be appreciated by one of ordinary skill in the art that the same garnet illuminant would possess the same relative value of the internal quantum yield tested at very specific conditions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 6, Kamada fails to explicitly disclose a light source device comprising: the phosphor according to claim 1; and a blue light emitting diode and/or a blue semiconductor laser.
	In the same field of endeavor, Aboulaich teaches a light source device comprising: the phosphor according to claim 1 (see ¶[0044-0046]); and a blue light emitting diode and/or a blue semiconductor laser (see ¶[0004]). 	The implementation of the phosphor within a blue light emitting diode allows for the production of white light (see Aboulaich ¶[0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, Kamada fails to disclose wherein a heat quenching resistance represented by a relative value (%) of an internal quantum yield at 200°C with respect to an internal quantum yield at 25°C by blue light of 450 nm is 98% or more.  
	In the same field of endeavor, Aboulaich teaches the internal quantum yield of Ce:YAG of 98% or more (See ¶[0088-0089]). While Aboulaich is silent to specific temperatures at which internal quantum yields are performed, both Kamada and Aboulaich disclose the same garnet illuminant as that of the present invention and Aboulaich discloses that an internal quantum yield of 98% or more can be achieved given various conditions and is an inherent characteristic to the garnet illuminant. Furthermore while both Kamada and Aboulaich are silent to heat quenching, Applicant’s disclosure does not establish a specific value to heat quenching resistance but rather that an internal quantum yield of 98% or more would be considered “satisfactory heat quenching resistance” (See Specification ¶[0034]). As Aboulaich cites a relative value of an internal quantum yield of 95% or more, the phosphor of Kamada and Abouliach would also possess “satisfactory heat quenching resistance.” 	Therefore, it would be appreciated by one of ordinary skill in the art that the same garnet illuminant would possess the same relative value of the internal quantum yield and, by direct correlation, satisfactory heat quenching resistance tested at very specific conditions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
With respect to arguments regarding claim 1, Applicant argues that Kamada does not teach Ce:YAG, asserting that Kamada does not explicitly teach Y and Al, citing examples but ignoring the citations provided by the Examiner. Kamada explicitly states:
	[0017] Specifically, a first illuminant according to the present invention such as a scintillator and a phosphor is characterized by including a garnet illuminant prepared by co-doping of at least one type of monovalent or divalent cation at a molar ratio of 7000 ppm or less with respect to all cations, to an illuminant having a garnet structure represented by general formula CexRE3−xM5+yO12+3y/2 (where 0.0001≦x≦0.3, 0≦y≦0.5 or 0≦y≦−0.5, M is one type or two or more types selected from Al, Lu, Ga, and Sc, and RE is one type or two or more types selected from La, Pr, Gd, Tb, Yb, Y, and Lu (Emphasis added). 
	Applicant asserts that because the specific combination is not cited in a subsequent example, the utilization of Y and Al in combination is not permissible. Applicant’s citation of the Arkley test is irrelevant in this case as there are not various and multiple disclosures of which are relied upon, but merely a single prior art: Kamada. Kamada explicitly cites the combination without an exclusions and therefore is not impermissible picking and choosing as no other disclosures are utilized to support the combination, merely Kamada’s disclosure of the claimed subject matter. Based on molarity and molar ratio, Ce would possess a greater than 1 parts per mole ratio at the highest range of the cited formulation and Applicant relies on selective choices of Examples irrelevant to the overall allowed formulation of the structure. 	Regarding claim 3, Applicant continues to cite specific examples to assert that Kamada does not disclose a fluorescence wavelength of 540 or more, however ignores Examiner’s identification of ¶[0026] of Kamada that explicitly discloses a fluorescence wavelength of 200 to 600 nm for the formulated illuminant. Applicant argues based on examples giving a specific vicinity wavelength however those Examples are irrelevant as the formulations are incorrect based on the required formulation of the claim and therefore would result in a wavelength inapplicable to the claimed formulation.
	Regarding claim 4, Applicant argues that a heat quenching resistance is not disclosed. While Examiner notes that this is a newly introduced amendment, it is unclear as to whether the heat quenching resistance or the relative value of the internal quantum yield must be 95% or they are one and the same. Based on Applicant’s disclosure it appears that the relative value must be 95% or greater and therefore as a result of this relative value of internal quantum yield, the material has satisfactory heat quenching resistance, therefore is an inherent byproduct of the relative value of the internal yield. Applicant makes no argument against the rejection presented by the Examiner, therefore it is assumed that Applicant concedes that the combination of Kamada and Aboulaich discloses a relative value of the internal quantum yield of 95% or more, which therefore indicates that the phosphors also have a satisfactory heat quenching resistance. Applicant’s arguments asserts a specific percentage to “heat quenching resistance” is not met, however such value is not supported by Applicant’s own disclosure, only that heat quenching resistance is considered “satisfactory” or unsatisfactory without a specific percentage 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster et al. (U.S. Publication No. 2020/0362238 A1) discloses a Ce:YAG based scintillator
Cozzan et al. (U.S. Publication No. 2019/0264100 A1) discloses a Ce:YAG based light emitting device
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818